Citation Nr: 0026352	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-05 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel
INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the veteran's claims for service connection for 
bilateral hearing loss and for tinnitus.  In an August 2000 
statement, the veteran's representative appeared to raise the 
issue of entitlement to a higher disability rating for the 
veteran's service-connected hepatitis.  That issue has not 
yet been addressed by the RO, and it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's duties during service exposed him to noise.

3.  The veteran has tinnitus and bilateral hearing loss 
disability.

4.  Competent evidence relates current tinnitus and hearing 
loss disability to the veteran's noise exposure in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.385 (1999).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has hearing loss and tinnitus 
that began during service.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  A person 
who submits a claim for veteran's benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  For purposes of 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true, and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Hearing loss disability is defined in 38 C.F.R. § 3.385, 
which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

The veteran's claims for service connection for hearing loss 
and for tinnitus are accompanied by medical diagnoses of 
current hearing loss and tinnitus, the veteran's reports of 
noise exposure during service, and a medical opinion that the 
veteran's hearing loss and tinnitus may be related to noise 
exposure during service.  Such evidence is sufficient to make 
the claims plausible and well grounded.  When a veteran has 
presented a well grounded claim, VA has a duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In June 1999, the Board remanded the 
case for development of additional evidence.  The Board finds 
that the relevant evidence is now fully developed, and that 
VA's duty to assist the veteran in the development of his 
claims is met.

The veteran's service records indicate that during his 
service he had a primary specialty of wheeled vehicle driver, 
and a secondary specialty of medical corpsman. On a September 
1974 medical history form, the veteran checked "yes" for 
"Ear, nose, or throat trouble."  On separation examination 
in September 1974, audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
20
LEFT
0
0
0
--
30
In September 1998, the veteran had a hearing in Washington, 
D.C. before the undersigned Board Member.  He reported that 
in service he was an ambulance driver and medical corpsman.  
He stated that he was exposed to siren noise as he drove an 
ambulance, and that he did not wear hearing protection.  The 
veteran reported that he began to hear ringing in his right 
ear during the last six months of service.  He reported that 
he has continued to hear ringing in his ear since that time.

The veteran reported that his employment directly following 
service was in painting and handyman work.  He learned that 
he had hearing loss in approximately 1978, when it was 
discovered on a hearing test he had in an examination for 
employment as a bus driver.  Over the years he worked as a 
bus driver, cable television installer, and train conductor.  
He was currently employed, for about a year, as a spot 
welder.  There was noise on the job, and he wore ear 
protection.

On VA examination in March 2000, the veteran reported that he 
had been exposed to noise during his service.  He currently 
had periodic ringing in both ears, worse on the right.  The 
ringing began may years earlier.  He reported that he had 
hearing loss, worse in the right ear.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
45
70
LEFT
0
5
5
45
60

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The examiner reported that the testing 
revealed a moderate sloping to moderately severe 
sensorineural hearing loss in both ears.  In response to a 
request for an opinion regarding the etiology of any hearing 
loss or tinnitus, the examiner wrote, "It is at least as 
likely as not that the etiology of the high-frequency hearing 
loss and the tinnitus could be the noise exposure the veteran 
had in service."

There is evidence that the veteran was exposed to noise 
during service.  He has reported that he began to have 
tinnitus during service, and has continued to have it since.  
He has indicated that hearing loss was first discovered about 
four years after service.  Recent test results reveal that 
the veteran currently has high-frequency hearing loss that 
reaches the level of a disability for VA purposes.  The 
physician who examined the veteran in March 2000 expressed 
the opinion that it was at least as likely as not that the 
veteran's tinnitus and hearing loss were caused by noise 
exposure during service.  This evidence reasonably supports a 
finding that the veteran's current hearing loss and tinnitus 
were incurred as a result of noise exposure during service.  
Therefore, service connection for bilateral hearing loss and 
for tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss and for 
tinnitus is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


